PER CURIAM
Wife appeals from a dissolution judgment, contending that the trial court erred in dividing the parties’ real property. We write only to address what we conclude is an inadvertent omission from the judgment.
Before dissolution, the residential property known as “611 Grace Avenue” was held in wife’s name. The judgment awards the Grace Avenue property to husband and requires him to pay any real property taxes levied against the property after he takes possession. The judgment further provides that “[w]ife shall pay *** and hold Husband harmless from any debt in her name alone and not otherwise specifically described herein.” The judgment makes no specific mention of responsibility for any existing debt on the Grace Avenue property, the mortgage for which was in wife’s name. Wife contends that the court erred in not assigning to husband the mortgage debt on the Grace Avenue property.
Having reviewed the transcript, we agree with wife that the trial court intended to assign to husband responsibility for payment of any mortgage debt on the Grace Avenue property. The trial court stated, “[Husband] can have the Grace [property] with the mortgage.” We conclude that the failure to specifically assign that obligation to husband in the judgment was error, and we remand for the trial court to correct the judgment accordingly.
Judgment reversed and remanded with instructions to assign mortgage debt on “611 Grace Avenue” to husband; otherwise affirmed.